CHITTENDEN, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Halbman was convicted before a Justice of the Peace of practicing medicine without having obtained a license to do so. The justice imposed a fine of $50.00 and costs. Error was prosecuted to Common Pleas, which court reversed the judgment and remanded the case for a new trial. Thereupon, error was prosecuted to this court. He insisted that he was entitled to final judgment, as the record failed to disclose any evidence tending to prove that he did not have a certificate to practice medicine. The bill of exceptions contained as an exhibit offiered and received in evidence a certificate of the Secretary of State Medical Board, reciting that Halbman had no certificate to practice medicine.
It is contended that the exhibit is not authenticated in such manner as to make it competent in evidence, as there is no evidence disclosing who is in fact the Secretary of the Board and no evidence that the signature is genuine. The Court of Appeals, affirming the judgment of the Justice of the Peace, held:
That paragraph 12694 GC. makes no provision for any authentication of the certificate other than the signature of the Secretary and affixing of the official seal of the Boáíd and that the certificate was properly ¡admitted in evidence.